DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on May 24, 2020 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Nine (9) sheets of drawings were filed on January 24, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the tuning mechanism” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “of claim 1” in line 1 of claim 4 to –of claim 3—because claim 3 defines a tuning mechanism, and changing “the tuning mechanism” to – the mechanism for tuning—for the purpose of using consistent language in the claims to avoid confusion.  For the purpose of examination, claim 4 will be treated as if the suggested changes have been incorporated therein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hung (US 2019/0353977 A1).

a demultiplexer (WD-DEMUX 120; see Figure 1 and paragraph 25) that separates an outgoing LIDAR signal into multiple LIDAR output signals that carries a different channel (different wavelengths, λ1…λn, wherein the different wavelengths are different channels; see paragraph 25); and 
a beam distributor (array of lenses 140) that receives each of the LIDAR output signals (λ1…λn) and directs the received LIDAR output signals (λ1…λn) such that different LIDAR output signals (λ1…λn) travel away from the beam distributor in different directions (different angular directions θ1…θn; see Figure 1 and paragraphs 25-27);
wherein the beam distributor is a lens (lens array 140);
wherein multiple channel waveguides (channels waveguides of optical signal routing device 130; see Figure 1, wherein the channel waveguides are illustrated as channels aligned between the output positions of the WD-DEMUX 120 indicated with arrows and the individual lenses) each receives a different one of the LIDAR output signals (λ1…λn) from the demultiplexer (120) and the beam distributor (140) receives the LIDAR output signals from the channel waveguides (routing channels of optical signal routing device 130, which guides, i.e. route the signals as described; see paragraphs 24-26 and Figure 1);
wherein the beam distributor (140) concurrently receives each of the LIDAR output signals (λ1…λn; see Figure 1).    
Regarding claim 5; Hung discloses an embodiment (see Figure 10) wherein multiple input waveguides (waveguides coupling 1XN splitter 1030 to the demultiplexer formed by an array of WD-Demuxes 1041-1…1040-n) are configured to carry the outgoing LIDAR signal from an optical switch (1XN Splitter 1030) to a different region of an input side of the demultiplexer (different sets of wavelength signals are switched to different states 1040-1 to 1040-n of the multistage demultiplexer).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2019/0353977 A1) in view of Coroy et al. (US 2002/0159700 A1).
Regarding claim 3; Hung discloses the system of claim 1 as applied above, but does not disclose a mechanism for tuning where the LIDAR output signals are received on an output side of the demultiplexer.  Hung teaches that the demultiplexer may be an array waveguide grating (AWG; see paragraph 34 and Figure 3).  
Coroy et al. teaches that array waveguide gratings, which function as demultiplexers, (see the abstract and Figure 1A; see paragraph 68, wherein the light signals are different wavelength form different channels that are incident on the output side of the array waveguide grating at different locations) may be provided with a mechanism for tuning (length tuners; see paragraph 68) where the output signals are received on an output side of the demultiplexer (length tuners are configured to change the effective length of the array waveguides such that the location where each of the light signals of different wavelength channels is incident on the output side of the light distribution component changes; see paragraph 68).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide the array waveguide grating demultiplexer taught by Hung with a mechanism for tuning wherein the LIDAR output signals (the different wavelength channels, λ1…λn ) are received on an output side of the demultiplexer for the purpose of controlling the output location of the channels to minimize optical loss and improve the function of the LIDAR system.
Regarding claim 4; Coroy et al. further teaches that the tuning mechanism may also include a controller (30; see paragraph 79) may be provided with switching arrays to control the length tuners.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a  mechanism including an optical switch for the purpose of controlling the length tuners.  
Claims 7-9, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2019/0353977 A1) in view of Lin et al. (US 2020/0158839 A1); Albuquerque et al. (US 2010/0271614 A1); and Feshali et al. (US 2019/0101647 A1).
Regarding claims 7 and 8; Hung does not disclose that the demultiplexer (120) and the channel waveguides (channels of optical routing device 130) are positioned on a LIDAR CHIP, wherein the LIDAR chip is constructed on a silicon-on-insulator platform.
Lin et al. teaches that LIDAR chips or circuits may be formed on silicon on insulator (SOI) chips to provide an integrated circuit including the components of the LIDAR system (see paragraph 19); Albuquerque et al. teaches that LIDAR systems may be made compact and integrated with utilization of SOI-based components to form lower cost and higher reliability LIDAR systems (see paragraphs 2, 7), including integrating the various components of a LIDAR transmitter and a LIDAR receiver, both optical and electrical components, within a single module, based upon a silicon-on-insulator (SOI arrangement) (see paragraph 8), and including a splitter (i.e. demultiplexer; see paragraph 10); and Feshali et al. teaches that LIDAR devices may comprise a chip including a SOI substrate with optical waveguide integrated in a silicon layer of the SOI substrate (see paragraphs 51 and 52).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form and position the demultiplexer (120) and the channel waveguides (channels of optical routing device 130) on a LIDAR chip, wherein the LIDAR chip is constructed on a silicon-on-insulator (SOI) platform for the purpose of forming a compact and integrated LIDAR system chip with reduced cost and high reliability, since it’s well established in the prior art that LIDAR systems are provided on silicon-on-insulator chips, and one of ordinary skill in the art could have formed the elements by known methods in the known chip material with no changed in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 9; Hung discloses that the demultiplexer (120) is selected from a group consisting of an arrayed waveguide grating (AWG; see paragraph 34) and an echelle grating (diffraction gratings; see paragraph 36, wherein an echelle grating is a diffraction grating).  
Regarding claim 16; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the demultiplexer (120; see Figure 1 of Hung) and the beam distributor (140; see Figure 1 of Hung) on an integrated SOI platform as discussed above with respect to claims 7 and 8, wherein the components formed on the SOI platform are solid-state components, as understood by one of ordinary skill in the art.  
Regarding claims 18-20; as discussed above with respect to claims 7 and 8, one of ordinary skill in the art would have found it obvious to provide a LIDAR system (see Figure 1 of Hung) formed on an SOI platform LIDAR chip for the purpose of providing a compact, low cost, reliable LIDAR chip, the LIDAR chip, comprising: 
a LIDAR chip that includes multiple channel waveguides (the channel waveguides of the optical signals routing device 130 that guide, i.e. route, the individual wavelengths to a corresponding lens in the array of lenses 140), each channel waveguide guiding a LIDAR output signal carrying a different channel (λ1…λn); and 
a beam distributor (140) that concurrently receives the LIDAR output signals from the channel waveguides (channels that route optical signals in element 130), the beam distributor (140) receiving the LIDAR output signals (λ1…λn) such that each LIDAR output signal (λ1…λn) is incident on the beam distributor (140) at a different angle of incidence (see Figure 1), and the beam distributor (140) directing the received LIDAR output signals (λ1…λn) such that different LIDAR output signals (λ1…λn) travel away from the beam distributor (140) in different directions (different angular directions, θ1…θn; see Figure 1 and paragraphs 23-27);
wherein the beam distributor (140) is positioned off the LIDAR chip (SOI platform chip);
wherein each of the channel waveguides (routing channels of 130; see Figure 1) receives one of the LIDAR output signals (λ1…λn) from the same demultiplexer (120).
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2019/0353977 A1).
Regarding claims 10 and 11; Hung discloses the system of claim 6 as applied above.  
Hung further discloses an embodiment of the system (1000) wherein the demultiplexer is formed with multiple demultiplexing stages (1040-1 to 1040-n; see Figure 10) such that each of the demultiplexing stages (1040-1 to 1040-n) receive an active group of wavelength channels (λ11…λ1m; λ31…λ3m; λn-21…λn-2m; λn1…λnm) such that when the LIDAR system is tuned to a first configuration at least a portion of the LIDAR output signals (λ11…λ1m) are directed to one of the demultiplexing stages (1040-1) in a first one of the active groups but none of the LIDAR output signals (λ11…λ1m) are directed to the demultiplexing states (1040-3, 1040-n-2, or 1040-n) in a second one of the active groups.  Hung does not illustrate channel waveguides coupling each of the demultiplexing stages (1040-1 … 1040-n) to the lens arrays (1050-1 … 1050-n) in Figure 10, but before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide channel waveguides forming optical signal routing devices (130; see Figure 1) to couple each demultiplexed output wavelength to a corresponding lens of the lens arrays (1050-1… 1050-n) for the purpose of guiding the wavelength channels with minimal optical loss in the manner taught by Hung et al. in the previous embodiments, wherein providing a LIDAR system, 
wherein the channel waveguides are arranged in multiple active groups such that when the LIDAR system is tuned to a first configuration at least a portion of the LIDAR output signals are each directed to one of the channel waveguides in a first one of the active groups but none of the LIDAR output signals are directed to the channel waveguides in a second one of the active groups, and wherein when the LIDAR system is tuned to the first configuration all of the LIDAR output signals are each directed to one of the channel waveguides in the first active group.  
Regarding claims 12 and 13; Hung et al. teaches that the optical signal transmitter may be configured to scan by changing in a time-basis the wavelength of light emitted by the laser source (see paragraphs 28-33 and Figure 2), wherein different wavelengths emitted at different times are directed to different output locations based on the configuration of emitted wavelengths at a specific time.  Thus, Hung suggests multiple configurations at different times in which different wavelengths are emitted in different times and directed to different channel waveguides of the different active groups of wavelengths at those times.  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a laser source (1010) in the configuration taught in Figure 10 that changes wavelength emission on a time-basis, such that when the LIDAR system is tuned to a second configuration (at a second time, emitting a second set of wavelengths different from a first set of wavelengths emitted at a first time) at least a portion of the LIDAR output signals are each directed to one of the channel waveguides in the second active group (the second emitted set of wavelengths are directed to the channel waveguides corresponding to the output location of the second set of wavelengths), wherein when the LIDAR system is tuned to the second configuration all of the LIDAR output signals are each directed to one of the channel waveguides in the second active group.  
Regarding claim 14; the beam distributer (1050-1 … 1050-n) is configured such that the beam distributor (1050-1 … 1050-n) receives the LIDAR output signals  (λ11…λ1m; λ31…λ3m; λn-21…λn-2m; λn1…λnm) at different incident angles when the LIDAR system is tuned to the first configuration than when the LIDAR system is tuned to the second configuration (see Figure 10; when the different wavelength groups are emitted at different times, as discussed above with respect to claims 12 and 13, this is inherently true).  
Regarding claim 15; when the LIDAR system is tuned to the second configuration (a second configuration emitting only wavelengths λ31…λ3m at a particular time) none of the LIDAR output signals are directed to the channel waveguides in the first group (the group associated with demultiplexer 1040-1 and distributer 1050-1).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arao et al. (US 4,523,803) discloses an optical scanning device (see Figure 4) with channel waveguides (17);
Villenueve et al. (US 2017/0153319 A1) discloses a LIDAR system (see the entire disclosure);
Eichenholz et al. (US 9,857,468 B1) discloses a LIDAR system (see the entire document);
Lodin et al. (US 11,162,789 B2) discloses a LIDAR system (see the abstract and entire document) that directs different wavelength channels into different output directions (see Figure 4H);
Hosseini et al. (US 2018/0306925 A1) discloses wavelength division multiplexed LIDAR (see the entire disclosure); and
Hung et al. (US 2019/0250253 A1) discloses a LIDAR system (see Figures 1 and 2, and the entire disclosure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874